Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 1 of 36 PageID #: 204




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

NEVRO CORP.,                                        )
                                                    )
                      Plaintiff,                    )
                                                    )    C.A. No. 20-291 (CFC)
       v.                                           )
                                                    )    DEMAND FOR JURY TRIAL
NALU MEDICAL, INC.,                                 )
                                                    )
                      Defendant.                    )


            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

               Plaintiff Nevro Corp. (“Nevro”), for its First Amended Complaint against

Defendant Nalu Medical, Inc. (“Nalu”), alleges as follows:

               1.     This action concerns Nalu’s infringement of Nevro’s United States Patent

Nos. 10,471,258; 9,333,358; 8,712,533; 8,359,102; 9,327,125; and 9,333,357 (attached as

Exhibits 1-6 hereto). Nevro files this action to stop Nalu’s deliberate infringement of Nevro’s

patents protecting its proprietary high frequency, paresthesia-free technology.


                                   NATURE OF THE ACTION

               2.     Chronic pain is a significant health problem that affects more Americans

than diabetes, heart disease, and cancer combined. Nevro’s pioneering spinal cord stimulation

technology dramatically improves the quality of life of individuals suffering from chronic pain.

               3.     Spinal cord stimulation (“SCS”) therapy attempts to relieve pain by

delivering short electrical pulses to the spinal cord through small electrodes that are implanted

near the spinal cord.     While SCS technology has been on the market for decades, a

groundbreaking pivotal study established that Nevro’s patented SCS technology is significantly

more effective than traditional SCS therapy.
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 2 of 36 PageID #: 205




                4.      Traditional SCS therapy delivers “low frequency” electrical pulse

waveforms, on the order of 50 to 60 Hz, to generate a sensation known as paresthesia.

Paresthesia is commonly experienced as a tingling, numbness, buzzing, or pins-and-needles

sensation. The paresthesia is used to mask, or cover, the patient’s area of pain. In theory, the

patient feels the paresthesia and feels less pain.

                5.      Traditional, paresthesia-based low frequency SCS therapy has significant

failings that reduce its efficacy and limit its applicability. It is not effective in a large portion of

the population, and, even when it works, the pain relief is limited. Paresthesia also narrows the

applicability of SCS therapy because patients often experience uncomfortable stimulations or

even jolting sensations during movement, which can impair sleep or preclude driving a car while

receiving therapy.

                6.      Nevro was founded to provide a solution to chronic pain without the

drawbacks of traditional paresthesia-based SCS therapy.               After years of research and

development work, Nevro has brought to market an SCS therapy that differs dramatically from

traditional SCS therapy. Nevro’s differentiated SCS therapy uses a unique “high frequency”

electrical waveform to provide pain relief without generating paresthesia. Nevro protected this

breakthrough technology by securing extensive U.S. and international patent protection.

                7.      Nalu is a medical device company that makes and sells the Nalu

Neurostimulation System. Nalu represents that the Nalu Neurostimulation System delivers SCS

therapy at frequencies up to 10,000 Hz. Nalu has FDA clearance to promote therapy with the

Nalu Neurostimulation System at frequencies up to 1,500 Hz. Nalu represents that the therapy

provided by the Nalu Neurostimulation System is paresthesia-free. Nalu has made commercial

sales of the Nalu Neurostimulation System in the United States and initiated a full commercial




                                                     2
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 3 of 36 PageID #: 206




launch as early as January 2020.       Nevro brings this action to obtain redress for Nalu’s

infringement and to prevent harm to Nevro’s core business.


                                           PARTIES

               8.     Plaintiff Nevro is a Delaware corporation with its principal place of

business at 1800 Bridge Pkwy, Redwood City, CA 94065.

               9.     Defendant Nalu is Delaware corporation with its principal place of

business at 2320 Faraday Avenue, Suite #100, Carlsbad, CA 92008.


                                JURISDICTION AND VENUE

               10.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question) and § 1338(a) (patents).

               11.    This Court has personal jurisdiction over Nalu as Delaware is Nalu’s state

of incorporation.

               12.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1400(b),

as Delaware is Nalu’s state of incorporation.


                                     BACKGROUND FACTS

                                Nevro’s Pioneering Technology

               13.    Nevro was founded in 2006 to develop a novel SCS technology for the

treatment of chronic pain. Nevro’s SCS systems, known as the Senza® system, Senza II™

system and Senza Omnia™ system (together, the “Senza systems”), utilize Nevro’s unique and

patented HF10® therapy. Among other distinctions, Nevro’s HF10 therapy employs a much

higher frequency than traditional “low frequency” SCS therapies.            In its commercial

embodiment, Nevro’s HF10 therapy provides electrical pulses to the spinal cord at a rate of



                                                3
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 4 of 36 PageID #: 207




10,000 pulses per second (10,000 Hz or 10 kHz), as compared to traditional SCS therapies that

utilize low frequency stimulation, typically between 50 Hz and 60 Hz. While the Senza systems

are also capable of delivering traditional low frequency SCS therapies, HF10 therapy has been,

and remains, Nevro’s differentiated therapy and its front-line solution for patients with chronic

pain. The Senza systems, with their related subcomponents, are Nevro’s only products.

               14.     Unlike traditional low frequency SCS therapy, Nevro’s Senza systems and

HF10 therapy provide pain relief without generating paresthesia. Nevro’s advances represent a

paradigm shift in SCS therapy.        Before FDA approval of Nevro’s Senza systems, every

commercial SCS system sought to create paresthesia in the patient by using low frequency

stimulation waveforms.1 Paresthesia was not merely a side effect of low frequency stimulation,

but was thought to be essential to providing pain relief.

               15.     Because Nevro’s approach was fundamentally different from others in the

market, the FDA put Nevro to a rigorous test. To obtain FDA approval, Nevro was required to

prove that its therapy is paresthesia-free and that its therapy was clinically effective even though

it is paresthesia-free. To definitively establish its results, the FDA required Nevro to test its

Senza system in an FDA-monitored randomized controlled trial in a head-to-head comparison

against a commercially available low frequency SCS system. The commercial system that was

chosen was Boston Scientific’s Precision Plus device—Boston Scientific’s most advanced SCS

system at the time. In a landmark finding, the controlled trial found Nevro’s Senza system and

HF10 therapy to be nearly twice as effective as Boston Scientific’s paresthesia-based low

frequency SCS system in providing pain relief.




1
       Paresthesia is a sensation usually described as tingling, pins and needles, or numbness.


                                                 4
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 5 of 36 PageID #: 208




               16.     The first generation Senza system was approved by the FDA on May 8,

2015, for sale in the United States. The FDA recognized Nevro’s pioneering technology by

approving Nevro’s Senza system with a “superiority” labeling—a designation that is rare in the

medical device field. The superiority labeling indicates that Nevro’s HF10 therapy provides

statistically superior efficacy when compared to the commercially available paresthesia-based

low frequency SCS therapy tested in the controlled trial.

               17.     Nevro defied the conventional wisdom and demonstrated that effective

pain relief could be achieved without paresthesia. Nevro’s Senza systems provide more effective

pain relief to a greater percentage of patients. Traditional, low frequency SCS therapy has

limited use.   For example, patients with predominant back pain are seldom seen as good

candidates for traditional SCS therapy because it is anatomically difficult to cover the back with

paresthesia. In contrast, Nevro’s Senza systems and HF10 therapy provide significant and

sustained pain relief for both back and leg pain.

               18.     Importantly, Nevro’s Senza systems and HF10 therapy also provide

patients with greater freedom of movement and activity. Paresthesia-based SCS therapies can

cause unexpected jolts or shocks when a patient bends, twists, or changes posture, and must be

turned off while driving or sleeping. Nevro’s HF10 therapy does not have any such restrictions.

               19.     Nevro’s unique—and demonstrably superior—SCS technology has been

the key to Nevro breaking into the United States SCS market.

               20.     Nalu is aware of Nevro’s groundbreaking technology and the success that

Nevro has enjoyed as a result of that technology.

               21.     Nevro has protected its innovative SCS technology through an extensive

patent portfolio of over 200 issued U.S. and international patents, including the patents asserted




                                                    5
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 6 of 36 PageID #: 209




in this action. Nevro’s patents cover many aspects of its pioneering technology, including high

frequency SCS systems and devices, methods of treating patients with paresthesia-free systems

and devices, and methods of programming such systems and devices. Nevro is widely known in

the SCS industry as the exclusive provider of high frequency, paresthesia-free therapy.

                  22.    Nevro complies with and has complied with 35 U.S.C. § 287, and marks

its patented products pursuant to 35 U.S.C. § 287(a).

                        Nalu’s Infringement of Nevro’s Patented Technology

                  23.    Nalu represents that the Nalu Neurostimulation System can be used for

SCS treatment of chronic, intractable pain of the trunk and/or limbs, including unilateral or

bilateral pain.

                  24.    The Nalu Neurostimulation System includes an implantable device,

referred to by Nalu as an “implantable pulse generator (IPG)”2 or an “Implantable Neuro

Stimulator (INS).”3 The IPG functions as a signal generator.

                  25.    The Nalu IPG is “intended to provide relief from chronic pain by

electrically stimulating the spinal cord.”4 The IPG “provides electrical stimulation pulses that

are transmitted through the leads, through the dura, to the desired spinal cord site.”5

                  26.    The Nalu IPG “is not simply a conduit for generating electrical impulses

controlled by the external unit, but acts to help control therapy delivery (i.e. a pulse generator).”6

The Nalu IPG includes an embedded receiver and flexible circuit board.7


2
       Ex. 7, FDA Letter Re: 510k Premarket Notification, at p. 5-2 (“Nalu FDA Clearance”),
available at http://www.accessdata.fda.gov/cdrh_docs/pdf18/K183047.pdf.
3
       Ex. 8, Nalu Medical Inc, External Transmitter Module (ETM) Instructions for Use (“Nalu
IFU”) at 3, available at https://usermanual.wiki/Nalu-Medical/34001-001/pdf.
4
        Id.
5
        Ex. 7, Nalu FDA Clearance at p. 5-2.


                                                  6
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 7 of 36 PageID #: 210




               27.     The Nalu IPG “is implanted in the body and connects to leads in the

epidural space” and the leads are “designed to deliver electrical pulses to the spinal cord in the

epidural space via an array of eight cylindrical electrodes at the distal end. Leads may be

integrated with or connected to the IPG.”8 The leads in the Nalu system function as signal

delivery devices that deliver a therapy signal to the patient’s body.

               28.     The Nalu IPG and the Nalu leads are depicted below:




                                                           9


               29.     The Nalu Neurostimulation System is “available in two different implant

architectures: an ‘integrated’ system with preattached leads and a ‘ported’ system where leads

may be attached, via connector ports.”10

               30.     The Nalu IPG is powered by an externally-worn, battery-powered device

that Nalu refers to as the “Therapy Disc” or “External Transmitter Module (ETM).”11


6
       Ex. 9, Poree et al., Design Elements and Clinical Needs for a Novel, Miniaturized Spinal
Cord Stimulator System at Results.
7
       Ex. 7, Nalu FDA Clearance at p. 5-7.
8
       Ex. 8, Nalu IFU at 5; see also Ex. 7, Nalu FDA Clearance at p. 5-2.
9
       Ex. 8, Nalu IFU at 4.
10
       Ex. 7, Nalu FDA Clearance at p. 5-2.
11
       Ex. 8, Nalu IFU at 3; Ex. 7, Nalu FDA Clearance at p. 5-3.


                                                  7
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 8 of 36 PageID #: 211




               31.     The Therapy Disc powers the IPG using RF wireless transmission of

energy.12

               32.     The Therapy Disc is depicted below:




                                                                                 13



               33.     The Nalu Neurostimulation System is configured using a Clinician

Programmer Application during surgery and programming.14              During this process, “[t]he

programmer is responsible for configuring the devices to deliver therapy according to clinician

defined levels and patient preferences[.]”15 (Id.) It is standard industry practice for the operator

of the programmer to be an employee or agent of the SCS device company, and accordingly it is

a Nalu employee or agent that performs the operation of programming the pulse generator to

generate a therapy signal. Nalu has hired sales staff and field clinical engineers to work directly

with physicians and program the Nalu Neurostimulation System.

12
       Ex. 7, Nalu FDA Clearance at p. 5-3.
13
       Ex. 8, Nalu IFU at 6.
14
       Id.
15
       Id.


                                                 8
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 9 of 36 PageID #: 212




               34.       Nalu represents in its user manual that the available stimulation

parameters for the Nalu Neurostimulation System include frequencies of 1 Hz to 10,000 Hz,

pulse widths of 10 μsec to 2 ms, and amplitudes of 0 μA to 10.2 mA:




                                                                                             16



               35.       This user manual appears to be the only publicly-available user manual for

the Nalu Neurostimulation System.

               36.       Nalu holds itself out as a Carlsbad, California based company, and it

employs mechanical and software engineering employees in at least California.                 Nalu

manufactures the Nalu Neurostimulation System in the United States, and according to FDA

registration records, uses Cirtec Medical, a contract manufacturer located in the United States.

               37.       Nalu has received FDA clearance to promote the Nalu Neurostimulation

System in the United States using pulse frequencies of 2 Hz to 1,500 Hz, pulse widths of 12 to

1000 μsec, and amplitudes of 0 to 10.2 mA.17 Nalu’s FDA clearance also indicates that the Nalu

Neurostimulation System generates a charge balanced (delayed) biphasic asymmetrical

waveform.18

               38.       According to a North American Neuromodulation Society (“NANS”)

2019 Annual Meeting presentation on a multi-center clinical study using the Nalu

Neurostimulation System, the system was programmed by Nalu employees with “no intra-

operative paresthesia mapping” and the pain relief was “paresthesia-independent” (i.e.,
16
       Ex. 8, Nalu IFU at 10.
17
       Ex. 7, Nalu FDA Clearance at p. 5-10.
18
       Id. at p. 5-11.


                                                  9
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 10 of 36 PageID #: 213




paresthesia-free). In that study, the Nalu Neurostimulation System was used to treat chronic,

intractable lower back and/or leg pain.

               39.     A poster by Salmon et al. that appears to describe the same or related

multi-center clinical study states that the “[s]ubjects also demonstrated better pain relief when

leads were positioned anatomically versus physiologically,” and that “[p]atients reported no

paresthesias” when using the Nalu Neurostimulation System.19             The Salmon poster also

references the advantages of “high frequency and burst SCS patterns” over low frequency

patterns, and contrasted the therapy pattern used against traditional low frequency, tonic,

paresthesia-based therapy.20

               40.     Another poster by Levy et al. that appears to describe another clinical

study also demonstrates that the Nalu leads are placed anatomically at vertebral level T9. 21




19
        Ex. 10, Salmon et al., Results from a Prospective, Multi-Center Clinical Study Testing a
Novel,       Pulsed      Spinal       Cord      Stimulation       Pattern,     available      at
http://www.painresearch.co.uk/Posters_files/Results%20from%20a%20Prospective,%20Multi-
Center%20Clinical%20Study%20Testing%20a%20Novel,%20Pulsed%20Spinal%20Cord%20St
imulation%20Pattern%2019Dec2018.pdf.
20
       Id.
21
         Ex. 12, Levy et al., Superiority of Anatomically Based Lead Placements When Utilizing
a     Novel,      Pulsed      SCS       Stimulation     Pattern,    Fig.    2,      available    at
https://twitter.com/MetroPain/status/1133616479570726913; see also Ex. 9, Salmon et al.,
Superiority of Anatomically Based Lead Placements When Utilizing a Hybrid SCS Stimulation
Pattern; Ex. 11, Verrills et al., Results from a Prospective, Multi-Center Clinical Study Testing a
Novel, Hybrid Spinal Cord Stimulation Pattern.


                                                10
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 11 of 36 PageID #: 214




                                                                                  22



                41.    The studies referenced in these posters were not used in Nalu’s application

for FDA approval. Accordingly, the Nalu Neurostimulation Systems that Nalu manufactured,

exported, and used in these studies are not subject to a regulatory safe harbor for patent

infringement.

                42.    Moreover, two study abstracts presented at the NANS 2019 Annual

Meeting and co-authored by Nalu’s Vice President of Scientific and Clinical Affairs Dr. Jim

Makous, as well as Nalu consultants and board members, disclose a “paresthesia-free epidural

stimulation pattern” and testing of both “paresthesia and paresthesia-free stimulation patterns.”23

                43.    One of these Nalu-authored abstracts discusses a clinical study in which

“patterned high frequency” stimulation was used to provide “paresthesia-free pain relief.”24

Since the entry of Nevro into the market, “high frequency” is understood in this context to

include frequencies of 1,500 Hz and above. The studies referenced in this abstract were not used



22
       Id., Fig. 2.
23
       Ex. 9, Salmon et al., Superiority of Anatomically Based Lead Placements When Utilizing
a Hybrid SCS Stimulation Pattern; Ex. 11, Verrills et al., Results from a Prospective, Multi-
Center Clinical Study Testing a Novel, Hybrid Spinal Cord Stimulation Pattern.
24
       Ex. 11 at ID: 13296.


                                                11
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 12 of 36 PageID #: 215




in Nalu’s application for FDA approval. Accordingly, the Nalu Neurostimulation Systems that

Nalu manufactured, exported, and used in these studies are not subject to a regulatory safe harbor

for patent infringement.

               44.    Yet another abstract presented at the NANS 2019 annual meeting lists

Nalu’s Vice President of Scientific and Clinical Affairs Dr. Jim Makous as the lead author. This

abstract discusses an animal study involving “40-Hz tonic stimulation, 500 Hz burst pulse trains,

10kHz tonic, and 3 novel, hybrid stimulation patterns.”25

               45.    Additionally, Nalu’s attempts to obtain patents covering the Nalu

Neurostimulation System include seeking protection for high frequency therapy. In its pending

Patent Application No. 16/104,829 (the “’829 application”) to an “Apparatus with Enhanced

Stimulation Waveforms,” Nalu describes a neurostimulation system that produces high

frequency signals up to and above 10,000 Hz.26 This same application notes that the system can

provide “paresthesia-reduced (e.g., paresthesia-free)” therapy.27

               46.    Nalu has already made a “limited commercial launch” of the Nalu

Neurostimulation System in the United States and plans to make a “full commercial launch in

2020”:

25
      Ex. 13, Makous et al., Impact of a Novel, Hybrid Stimulation Pattern on Wide-Dynamic
Range Neurons in the Dorsal Horn.
26
       See, e.g., Ex. 14, U.S. Pat. Appl. Pub No. US 2019/0001139 Al, at cl. 55 (claiming “[t]he
medical apparatus according to claim 53, wherein the high frequency carrier comprises a
frequency between 1 Hz and 10 kHz.”), cl. 58 (claiming “[t]he medical apparatus according to
claim 53, wherein the stimulation waveform comprises a biphasic pulse, a high frequency carrier
signal of approximately 10 kHz and a low frequency envelope with a frequency of between 40
Hz and 100 Hz.”) (emphasis added).
27
        See, e.g., id. at [0295]; see also id. at cl. 315 (“The medical apparatus according to any
claim herein, wherein the apparatus is configured to vary one or more of the stimulation
parameters to optimize at least one of: therapeutic benefit; system efficiency; avoidance of
paresthesia; reduction of paresthesia; reduction of charge; and combinations thereof) (emphasis
added).


                                                12
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 13 of 36 PageID #: 216




                                                                                              28



               47.    Nalu specifically intends its employees and/or agents, and third parties

(including at least clinicians) assisted by its employees and/or agents, to infringe the asserted

patents. Nalu is aware of Nevro’s patents. Nevro avails itself of the patent marking statutes by

listing all of its issued patents on its website: www.nevro.com/patents. On December 9, 2016,

Nevro announced that it had filed a lawsuit for patent infringement against Boston Scientific,

asserting patents covering Nevro’s groundbreaking high frequency, paresthesia-free therapy.29

Nevro’s lawsuit against Boston Scientific included the ’533 patent, ’102 patent, ’125 patent, and

’357 patent that are currently asserted against Nalu. On February 15, 2019, Nevro announced

that it had filed a lawsuit for patent infringement against Stimwave Technologies, Inc., asserting

the same family of patents covering Nevro’s groundbreaking high frequency, paresthesia-free

therapy.30 Nevro’s lawsuit against Stimwave included the ’358 patent currently asserted against

Nalu. Further, Nalu disclosed over a dozen Nevro patents and patent applications as prior art to

the Nalu ’829 application, including Nevro’s ’358 patent-in-suit, ’533 patent-in-suit, ’102 patent

28
       https://www.linkedin.com/company/nalu-medical-inc/.
29
        https://www.nevro.com/English/us/investors/investor-news/investor-news-
details/2016/Nevro-Announces-Filing-of-Lawsuit-by-Boston-Scientific/default.aspx.
30
        https://www.nevro.com/English/us/investors/investor-news/investor-news-
details/2019/Nevro-Files-Lawsuit-for-Patent-Infringement-Against-Stimwave-in-the-
US/default.aspx.


                                               13
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 14 of 36 PageID #: 217




in-suit, ’125 patent-in-suit, and ’357 patent-in-suit.31 Nalu has knowledge of the scope of these

patents, at the least because it identified them as relevant prior art to its own ’869 patent

application, and because the details of Nevro’s prior patent litigations have been the subject of

detailed industry reporting.

               48.     Even if Nalu did not have this direct awareness of Nevro’s patents, Nalu

could only avoid awareness of Nevro’s patents through willful blindness, given Nevro’s status as

a lead innovator in the SCS industry, the widespread publicity surrounding Nevro’s patent

portfolio for high frequency, paresthesia-free SCS therapy, Nevro’s practice of patent marking,

and the up-to-date listing of Nevro’s patents on its website.

               49.     Nalu specifically intends that its employees and/or agents engage in

conduct that infringes the asserted patents, and that they assist and encourage others (including at

least clinicians) in conduct that infringes the asserted patents, including the (i) use of the Nalu

Neurostimulation System in an infringing manner and (ii) the combination of the components of

the Nalu Neurostimulation System outside the United States in a manner would infringe the

asserted patents if such combination occurred in the United States. Nalu sought and obtained

FDA clearance to promote the Nalu Neurostimulation System for use at a frequency of 1,500 Hz

(within the range of Nevro’s patent claims); represents in a public user manual that the Nalu

Neurostimulation System operates at 10,000 Hz (within the range of Nevro’s claims); and has

published literature encouraging the use of the Nalu Neurostimulation System for high frequency

and paresthesia free therapies. Moreover, as set forth above, Nalu employees or agents assist and

advise clinicians with the implantation and programming process, including by using Nalu’s

programming application to program the pulse generator to generate a therapy signal. Because


31
       Ex. 15, Information Disclosure by Applicant (listing Nevro’s patents).


                                                 14
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 15 of 36 PageID #: 218




Nalu has knowledge of the scope of Nevro’s patents, Nalu knows or is willfully blind to the fact

that this conduct infringes the asserted patents.

               50.     Nalu’s activities, unless restrained, will cause irreparable injury to Nevro

for which Nevro has no adequate remedy at law.


                                  FIRST CAUSE OF ACTION
                          (Infringement of U.S. Patent No. 10,471,258)

               51.     Nevro incorporates the foregoing allegations by reference.

               52.     Nevro is the owner of all right, title, and interest in and to U.S. Patent

No. 10,471,258 (the ’258 patent). The ’258 patent issued on November 12, 2019, and is entitled

“Selective high frequency spinal cord modulation for inhibiting pain with reduced side effects,

and associated systems and methods.” A copy of the ’258 patent is attached as Exhibit 1.

               53.     The claims of the ’258 patent cover a spinal cord system for treating a

patient. For example, claim 1 covers: a spinal cord modulation system for treating a patient, the

system comprising: a pulse generator that, in operation, generates a non-paresthesia-producing

therapy signal, wherein at least a portion of the therapy signal has a frequency in a frequency

range between 1.5 kHz and 15 kHz; one or more implantable electrical contacts electrically

coupled to the pulse generator and designed to deliver the therapy signal to the patient’s spinal

cord region; and an external power source, wherein the external power source is wirelessly

coupleable to the pulse generator to transmit power to the pulse generator via RF signals.

               54.     The Nalu Neurostimulation System is a spinal cord modulation system for

treating a patient, which includes a pulse generator that, in operation, generates a non-

paresthesia-producing therapy signal. Nalu represents in its user manual that the Nalu

Neurostimulation System generates frequencies up to and including 10,000 Hz. Nalu has FDA

clearance to market the system in the United States for use at frequencies up to and including


                                                    15
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 16 of 36 PageID #: 219




1,500 Hz. A frequency of 1,500 Hz or above satisfies the frequency limitation of, e.g., claim 1

of the ’258 patent. The Nalu Neurostimulation System includes implantable leads with electrical

contacts electrically coupled to the pulse generator, which are designed to deliver the therapy

signal to the patient’s spinal cord region.    The Nalu Neurostimulation System includes an

external power source, referred to by Nalu as the Therapy Disc. The Therapy Disc is wirelessly

coupleable to the pulse generator to transmit power to the pulse generator via RF signals.

               55.    Nalu makes, sells, uses, and offers to sell the Nalu Neurostimulation

System to operate with at least a portion of the therapy signal in a frequency range of 1,500 Hz

or higher without generating paresthesia, and at least one patient has received such therapy.

While the precise software parameters and therapy parameters used on patients are non-public

and are uniquely within Nalu’s control, Nevro believes that discovery in this case will further

establish high frequency, paresthesia-free configuration and operation of the Nalu

Neurostimulation System. Nevro discusses the availability and use of infringing parameters in

further detail above, but notes that Nalu has disclosed studies involving use of the Nalu

Neurostimulation System to deliver therapy without paresthesia and with high frequencies (since

the entry of Nevro in this market, understood in this context to include frequencies of 1,500 Hz

and above); Nalu specifically sought and obtained FDA clearance to market the Nalu

Neurostimulation System for use at 1,500 Hz; Nalu’s user manual represents that the Nalu

Neurostimulation System operates as high as 10,000 Hz; and Nalu has sought patent protection

for a neurostimulation system that generates a therapy signal with a frequency in a frequency

range of 1,500 Hz or higher and that does not cause paresthesia.

               56.    Nalu has infringed and continues to infringe one or more claims of the

’258 patent by using the Nalu Neurostimulation System in the United States, selling the Nalu




                                                16
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 17 of 36 PageID #: 220




Neurostimulation System in the United States, and/or offering to sell the Nalu Neurostimulation

System in the United States. Nalu has infringed and continues to infringe the ’258 patent by

manufacturing the Nalu Neurostimulation System in the United States and/or importing the Nalu

Neurostimulation System into the United States, and/or has infringed the ’258 patent pursuant to

35 U.S.C. § 271(f)(1)-(2) through export of the Nalu Neurostimulation System from the United

States.   Nalu’s manufacture, use, offer to sell, import, and/or export of the Nalu

Neurostimulation System infringes one or more claims of the ’258 patent literally or under the

doctrine of equivalents and violates 35 U.S.C. § 271.

               57.     Nalu has intentionally instructed, and will intentionally instruct, others,

including doctors and health care providers, to use the Nalu Neurostimulation System in a

manner that infringes the ’258 patent, literally or under the doctrine of equivalents. In the SCS

industry, the clinical engineers and/or sales representatives of the device manufacturer normally

are present in the operating room and will program the SCS device for the operation, including

by setting the parameters for the frequency, amplitude and pulse width of the electronic signal to

be delivered by the device. Consistent with this industry practice, Nalu states that its stimulation

parameters are set using a Clinical Programming application by a Field Clinical Engineer

employed by Nalu. As set forth above, Nalu knows or has been willfully blind to the fact that

such actions infringe Nevro’s patents. Alternatively, Nalu’s Field Clinical Engineer instructs a

patient’s doctor or healthcare provider on how to use the Clinical Programming application to

program the Nalu Neurostimulation System, and said actions by Nalu constitute, and will

constitute, induced infringement of one or more claims of the ’258 patent in violation of

35 U.S.C. § 271(b).




                                                17
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 18 of 36 PageID #: 221




               58.       Nalu’s infringement of the ’258 patent has been willful and continues to

be willful. Nalu has known of the ’258 patent since at least February 28, 2020. Nalu has acted

despite having knowledge of its infringement or being willfully blind to its infringement.

               59.       Nalu’s infringement is without the consent of Nevro. Nalu is not licensed

under the ’258 patent.

               60.       Nevro marks its patented products pursuant to 35 U.S.C. § 287(a).

               61.       As a result of Nalu’s infringement, Nevro has suffered damages and will

continue to suffer damages, including damages awardable under 35 U.S.C. §§ 284 and 285.

Nevro has no adequate legal remedy. Unless enjoined by this Court, Nalu’s infringement will

cause Nevro substantial and irreparable harm. Under 35 U.S.C. § 283, Nevro should be awarded

an injunction barring Nalu from further infringement of the ’258 patent.


                                  SECOND CAUSE OF ACTION
                            (Infringement of U.S. Patent No. 9,333,358)

               62.       Nevro incorporates the foregoing allegations by reference.

               63.       Nevro is the owner of all right, title, and interest in and to U.S. Patent

No. 9,333,358 (the ’358 patent). The ’358 patent issued on May 10, 2016, and is entitled

“Selective high frequency spinal cord modulation for inhibiting pain with reduced side effects,

and associated systems and methods.” A copy of the ’358 patent is attached as Exhibit 2.

               64.       The claims of the ’358 patent cover a spinal cord modulation system for

treating a patient. For example, claim 1 covers a system comprising: an implantable signal

delivery device configured for delivering a therapy signal to one or more locations in the

patient’s spinal cord region; a signal generator programmed to generate a non-paresthesia-

producing therapy signal, wherein at least a portion of the therapy signal has a frequency in a

frequency range between 1.5 kHz and 50 kHz at an amplitude that provides pain relief without


                                                 18
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 19 of 36 PageID #: 222




generating paresthesia; and wherein the signal generator is in electrical communication with the

implantable signal delivery device; and a power source, wherein the power source is configured

to power the signal generator.

               65.     The Nalu Neurostimulation System is a spinal cord modulation system for

treating a patient, which includes an implantable signal delivery device configured to deliver a

therapy signal to one or more locations in the patient’s spinal cord that, in operation, generates a

non-paresthesia-producing therapy signal. Nalu represents in its user manual that the Nalu

Neurostimulation System generates frequencies up to and including 10,000 Hz. Nalu has FDA

clearance to market the system in the United States for use at frequencies up to and including

1,500 Hz. A frequency of 1,500 Hz or above satisfies the frequency limitation of, e.g., claim 1

of the ’358 patent. The Nalu Neurostimulation System has a signal generator that is in electrical

communication with the implantable signal delivery device and a power source, referred to by

Nalu as the Therapy Disc, that is configured to power the signal generator.

               66.     Nalu makes, sells, uses, and offers to sell the Nalu Neurostimulation

System configured and programmed to deliver therapy with a portion of the therapy signal in a

frequency range of 1,500 Hz or higher without generating paresthesia, and at least one patient

has received such therapy. While the precise software parameters and therapy parameters used

on patients are non-public and are uniquely within Nalu’s control, Nevro believes that discovery

in this case will further establish high frequency, paresthesia-free configuration and operation of

the Nalu Neurostimulation System.       Nevro discusses the availability and use of infringing

parameters in further detail above, but notes that Nalu has disclosed studies involving use of the

Nalu Neurostimulation System to deliver therapy without paresthesia and with high frequencies

(since the entry of Nevro in this market, understood in this context to include frequencies of




                                                19
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 20 of 36 PageID #: 223




1,500 Hz and above); Nalu specifically sought and obtained FDA clearance to market the Nalu

Neurostimulation System for use at 1,500 Hz; Nalu’s user manual represents that the Nalu

Neurostimulation System operates as high as 10,000 Hz; and Nalu has sought patent protection

for a neurostimulation system that generates a therapy signal with a frequency in a frequency

range of 1,500 Hz or higher and that does not cause paresthesia.

               67.     Nalu has infringed and continues to infringe one or more claims of the

’358 patent by using the Nalu Neurostimulation System in the United States, selling the Nalu

Neurostimulation System in the United States, and/or offering to sell the Nalu Neurostimulation

System in the United States. Nalu has infringed and continues to infringe the ’358 patent by

manufacturing the Nalu Neurostimulation System in the United States and/or importing the Nalu

Neurostimulation System into the United States, and/or has infringed the ’358 patent pursuant to

35 U.S.C. § 271(f)(1)-(2) through export of the Nalu Neurostimulation System from the United

States.   Nalu’s manufacture, use, offer to sell, import, and/or export of the Nalu

Neurostimulation System infringes one or more claims of the ’358 patent literally or under the

doctrine of equivalents and violates 35 U.S.C. § 271.

               68.     Nalu has intentionally instructed, and will intentionally instruct, others,

including doctors and health care providers, to use the Nalu Neurostimulation System in a

manner that infringes the ’358 patent, literally or under the doctrine of equivalents. In the SCS

industry, the clinical engineers and/or sales representatives of the device manufacturer normally

are present in the operating room and will program the SCS device for the operation, including

by setting the parameters for the frequency, amplitude and pulse width of the electronic signal to

be delivered by the device. Consistent with this industry practice, Nalu states that its stimulation

parameters are set using a Clinical Programming application by a Field Clinical Engineer




                                                20
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 21 of 36 PageID #: 224




employed by Nalu. As set forth above, Nalu knows or has been willfully blind to the fact that

such actions infringe Nevro’s patents. Alternatively, Nalu’s Field Clinical Engineer instructs a

patient’s doctor or healthcare provider on how to use the Clinical Programming application to

program the Nalu Neurostimulation System, and said actions by Nalu constitute, and will

constitute, induced infringement of one or more claims of the ’358 patent in violation of

35 U.S.C. § 271(b).

               69.       Nalu’s infringement of the ’358 patent has been willful and continues to

be willful. Nalu has known of the ’358 patent since at least February 25, 2019, when it disclosed

the ’358 patent as prior art to its ’829 patent application. Nalu has acted despite having

knowledge of its infringement or being willfully blind to its infringement.

               70.       Nalu’s infringement is without the consent of Nevro. Nalu is not licensed

under the ’358 patent.

               71.       Nevro marks its patented products pursuant to 35 U.S.C. § 287(a).

               72.       As a result of Nalu’s infringement, Nevro has suffered damages and will

continue to suffer damages, including damages awardable under 35 U.S.C. §§ 284 and 285.

Nevro has no adequate legal remedy. Unless enjoined by this Court, Nalu’s infringement will

cause Nevro substantial and irreparable harm. Under 35 U.S.C. § 283, Nevro should be awarded

an injunction barring Nalu from further infringement of the ’358 patent.


                                   THIRD CAUSE OF ACTION
                            (Infringement of U.S. Patent No. 8,712,533)

               73.       Nevro incorporates the foregoing allegations by reference.

               74.       Nevro is the owner of all right, title, and interest in and to U.S. Patent

No. 8,712,533 (the ’533 patent). The ’533 patent issued on April 29, 2014, and is entitled




                                                 21
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 22 of 36 PageID #: 225




“Selective high frequency spinal cord modulation for inhibiting pain with reduced side effects,

and associated systems and methods.” A copy of the ’533 patent is attached as Exhibit 3.

               75.     The claims of the ’533 patent cover a spinal cord system for treating a

patient.   For example, claim 1 covers: a spinal cord modulation system for reducing or

eliminating pain in a patient, the system comprising: a signal generator configured to generate a

non-paresthesia-producing therapy signal, wherein at least a portion of the therapy signal is at a

frequency in a frequency range from 1.5 kHz to 100 kHz; and an implantable signal delivery

device electrically coupleable to the signal generator and configured to deliver the therapy signal

to the patient's spinal cord region.     The Nalu Neurostimulation System is a spinal cord

modulation system for reducing or eliminating pain in a patient, which includes a signal

generator configured to generate a non-paresthesia-producing therapy signal. Nalu represents in

its user manual that the Nalu Neurostimulation System generates frequencies up to and including

10,000 Hz. Nalu has FDA clearance to market the system in the United States for use at

frequencies up to and including 1,500 Hz. A frequency of 1,500 Hz or above satisfies the

frequency limitation of, e.g., claim 1 of the ’533 patent. The Nalu Neurostimulation System

includes implantable leads with electrical contacts electrically coupled to the pulse generator,

which are designed to deliver the therapy signal to the patient’s spinal cord region.

               76.     Nalu makes, sells, uses, and offers to sell the Nalu Neurostimulation

System configured and programmed to deliver therapy with at least a portion of the therapy

signal in a frequency range of 1,500 Hz or higher without generating paresthesia, and at least one

patient has received such therapy. While the precise software parameters and therapy parameters

used on patients are non-public and are uniquely within Nalu’s control, Nevro believes that

discovery in this case will further establish high frequency, paresthesia-free configuration and




                                                22
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 23 of 36 PageID #: 226




operation of the Nalu Neurostimulation System. Nevro discusses the availability and use of

infringing parameters in further detail above, but notes that Nalu has disclosed studies involving

use of the Nalu Neurostimulation System to deliver therapy without paresthesia and with high

frequencies (since the entry of Nevro in this market, understood in this context to include

frequencies of 1,500 Hz and above); Nalu specifically sought and obtained FDA clearance to

market the Nalu Neurostimulation System for use at 1,500 Hz; Nalu’s user manual represents

that the Nalu Neurostimulation System operates as high as 10,000 Hz; and Nalu has sought

patent protection for a neurostimulation system that generates a therapy signal with a frequency

in a frequency range of 1,500 Hz or higher and that does not cause paresthesia.

               77.    Nalu has infringed and continues to infringe one or more claims of the

’533 patent by using the Nalu Neurostimulation System in the United States, selling the Nalu

Neurostimulation System in the United States, and/or offering to sell the Nalu Neurostimulation

System in the United States. Nalu has infringed and continues to infringe the ’533 patent by

manufacturing the Nalu Neurostimulation System in the United States and/or importing the Nalu

Neurostimulation System into the United States, and/or has infringed the ’533 patent pursuant to

35 U.S.C. § 271(f)(1)-(2) through export of the Nalu Neurostimulation System from the United

States.   Nalu’s manufacture, use, offer to sell, import, and/or export of the Nalu

Neurostimulation System infringes one or more claims of the ’533 patent literally or under the

doctrine of equivalents and violates 35 U.S.C. § 271.

               78.    Nalu has intentionally instructed, and will intentionally instruct, others,

including doctors and health care providers, to use the Nalu Neurostimulation System in a

manner that infringes the ’533 patent, literally or under the doctrine of equivalents. In the SCS

industry, the clinical engineers and/or sales representatives of the device manufacturer normally




                                               23
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 24 of 36 PageID #: 227




are present in the operating room and will program the SCS device for the operation, including

by setting the parameters for the frequency, amplitude and pulse width of the electronic signal to

be delivered by the device. Consistent with this industry practice, Nalu states that its stimulation

parameters are set using a Clinical Programming application by a Field Clinical Engineer

employed by Nalu. As set forth above, Nalu knows or has been willfully blind to the fact that

such actions infringe Nevro’s patents. Alternatively, Nalu’s Field Clinical Engineer instructs a

patient’s doctor or healthcare provider on how to use the Clinical Programming application to

program the Nalu Neurostimulation System, and said actions by Nalu constitute, and will

constitute, induced infringement of one or more claims of the ’533 patent in violation of

35 U.S.C. § 271(b).

               79.       Nalu’s infringement of the ’533 patent has been willful and continues to

be willful. Nalu has known of the ’533 patent since at least February 25, 2019, when it disclosed

the ’533 patent as prior art to its ’829 patent application. Nalu has acted despite having

knowledge of its infringement or being willfully blind to its infringement.

               80.       Nalu’s infringement is without the consent of Nevro. Nalu is not licensed

under the ’533 patent.

               81.       Nevro marks its patented products pursuant to 35 U.S.C. § 287(a).

               82.       As a result of Nalu’s infringement, Nevro has suffered damages and will

continue to suffer damages, including damages awardable under 35 U.S.C. §§ 284 and 285.

Nevro has no adequate legal remedy. Unless enjoined by this Court, Nalu’s infringement will

cause Nevro substantial and irreparable harm. Under 35 U.S.C. § 283, Nevro should be awarded

an injunction barring Nalu from further infringement of the ’533 patent.




                                                 24
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 25 of 36 PageID #: 228




                                    FOURTH CAUSE OF ACTION
                              (Infringement of U.S. Patent No. 8,359,102)

               83.     Nevro incorporates the foregoing allegations by reference.

               84.     Nevro is the owner of all right, title, and interest in and to U.S. Patent

No. 8,359,102 (the ’102 patent). The ’102 patent issued on January 22, 2013, and is entitled

“Selective high frequency spinal cord modulation for inhibiting pain with reduced side effects,

and associated systems and methods.” A copy of the ’102 patent is attached as Exhibit 4.

               85.     The claims of the ’102 patent cover methods of treating patients with high

frequency spinal cord stimulation without creating paresthesia. For example, claim 1 covers: a

method for treating a patient, comprising: delivering or instructing delivery of an electrical signal

to the patient's spinal cord via at least one implantable signal delivery device; and wherein the

electrical signal has a frequency of from about 1.5 kHz to about 50 kHz and does not create

paresthesia in the patient.

               86.     The Nalu Neurostimulation System is a spinal cord modulation system for

reducing or eliminating pain in a patient without creating paresthesia. Nalu represents in its user

manual that the Nalu Neurostimulation System generates frequencies up to and including

10,000 Hz. Nalu has FDA clearance to market the system in the United States for use at

frequencies up to and including 1,500 Hz. A frequency of 1,500 Hz or above satisfies the

frequency limitation of, e.g., claim 1 of the ’102 patent. The Nalu Neurostimulation System

includes implantable leads with electrical contacts electrically coupled to the pulse generator,

which are designed to deliver the therapy signal to the patient’s spinal cord.

               87.     Nalu makes, sells, uses, and offers to sell the Nalu Neurostimulation

System configured and programmed to deliver therapy with at least a portion of the therapy

signal in a frequency range of 1,500 Hz or higher without generating paresthesia, and at least one



                                                  25
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 26 of 36 PageID #: 229




patient has received such therapy. While the precise software parameters and therapy parameters

used on patients are non-public and are uniquely within Nalu’s control, Nevro believes that

discovery in this case will further establish high frequency, paresthesia-free configuration and

operation of the Nalu Neurostimulation System. Nevro discusses the availability and use of

infringing parameters in further detail above, but notes that Nalu has disclosed studies involving

use of the Nalu Neurostimulation System to deliver therapy without paresthesia and with high

frequencies (since the entry of Nevro in this market, understood in this context to include

frequencies of 1,500 Hz and above); Nalu specifically sought and obtained FDA clearance to

market the Nalu Neurostimulation System for use at 1,500 Hz; Nalu’s user manual represents

that the Nalu Neurostimulation System operates as high as 10,000 Hz; and Nalu has sought

patent protection for a neurostimulation system that generates a therapy signal with a frequency

in a frequency range of 1,500 Hz or higher and that does not cause paresthesia. Nalu’s use of

such systems to provide high frequency spinal cord stimulation without generating paresthesia

constitutes infringement of one or more claims of the ’102 patent, literally or under the doctrine

of equivalents, in violation of 35 U.S.C. § 271.

               88.     Nalu has intentionally instructed, and will intentionally instruct, others,

including doctors and health care providers, to use the Nalu Neurostimulation System in a

manner that infringes the ’102 patent, literally or under the doctrine of equivalents. In the SCS

industry, the clinical engineers and/or sales representatives of the device manufacturer normally

are present in the operating room and will program the SCS device for the operation, including

by setting the parameters for the frequency, amplitude and pulse width of the electronic signal to

be delivered by the device. Consistent with this industry practice, Nalu states that its stimulation

parameters are set using a Clinical Programming application by a Field Clinical Engineer




                                                   26
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 27 of 36 PageID #: 230




employed by Nalu. As set forth above, Nalu knows or has been willfully blind to the fact that

such actions infringe Nevro’s patents. Alternatively, Nalu’s Field Clinical Engineer instructs a

patient’s doctor or healthcare provider on how to use the Clinical Programming application to

program the Nalu Neurostimulation System, and said actions by Nalu constitute, and will

constitute, induced infringement of one or more claims of the ’102 patent in violation of

35 U.S.C. § 271(b).

               89.    Nalu’s infringement of the ’102 patent has been willful and continues to

be willful. Nalu has known of the ’102 patent since at least February 25, 2019, when it disclosed

the ’102 patent as prior art to its ’829 patent application. Nalu has acted despite having

knowledge of its infringement or being willfully blind to its infringement. Nalu’s infringement

is without the consent of Nevro. Nalu is not licensed under the ’102 patent.

               90.    Nevro marks its patented products pursuant to 35 U.S.C. § 287(a).

               91.    As a result of Nalu’s infringement, Nevro has suffered damages and will

continue to suffer damages, including damages awardable under 35 U.S.C. §§ 284 and 285.

Nevro has no adequate legal remedy. Unless enjoined by this Court, Nalu’s infringement will

cause Nevro substantial and irreparable harm. Under 35 U.S.C. § 283, Nevro should be awarded

an injunction barring Nalu from further infringement of the ’102 patent.


                                FIFTH CAUSE OF ACTION
                         (Infringement of U.S. Patent No. 9,327,125)

               92.    Nevro incorporates the foregoing allegations by reference.

               93.    Nevro is the owner of all right, title, and interest in and to U.S. Patent

No. 9,327,125 (the ’125 patent).    The ’125 patent issued on May 3, 2016, and is entitled

“Selective high frequency spinal cord modulation for inhibiting pain with reduced side effects,

and associated systems and methods.” A copy of the ’125 patent is attached as Exhibit 5.


                                               27
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 28 of 36 PageID #: 231




               94.     The claims of the ’125 patent cover a spinal cord system for treating a

patient.   For example, claim 18 covers: A spinal cord modulation system for reducing or

eliminating pain in a patient, the system comprising: means for generating a paresthesia-free

therapy signal with a signal frequency in a frequency range from 1.5 kHz to 100 kHz; and means

for delivering the therapy signal to the patient's spinal cord at a vertebral level of from T9 to T12,

wherein the means for delivering the therapy signal is at least partially implantable.

               95.     The Nalu Neurostimulation System is a spinal cord modulation system for

reducing or eliminating pain in a patient, which includes a signal generator configured to

generate a non-paresthesia-producing therapy signal. Nalu represents in its user manual that the

Nalu Neurostimulation System generates frequencies up to and including 10,000 Hz. Nalu has

FDA clearance to market the system in the United States for use at frequencies up to and

including 1,500 Hz. A frequency of 1,500 Hz or above satisfies the frequency limitation of, e.g.,

claim 18 of the ’125 patent. The Nalu Neurostimulation System includes implantable leads with

electrical contacts electrically coupled to the pulse generator, which deliver the therapy signal to

the patient’s spinal cord between vertebral levels T9 and T12.

               96.     Nalu makes, sells, uses, and offers to sell the Nalu Neurostimulation

System configured and programmed to deliver therapy with at least a portion of the therapy

signal in a frequency range of 1,500 Hz or higher without generating paresthesia, and at least one

patient has received such therapy. While the precise software parameters and therapy parameters

used on patients are non-public and are uniquely within Nalu’s control, Nevro believes that

discovery in this case will further establish high frequency, paresthesia-free configuration and

operation of the Nalu Neurostimulation System. Nevro discusses the availability and use of

infringing parameters in further detail above, but notes that Nalu has disclosed studies involving




                                                 28
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 29 of 36 PageID #: 232




use of the Nalu Neurostimulation System to deliver therapy without paresthesia and with high

frequencies (since the entry of Nevro in this market, understood in this context to include

frequencies of 1,500 Hz and above); Nalu specifically sought and obtained FDA clearance to

market the Nalu Neurostimulation System for use at 1,500 Hz; Nalu’s user manual represents

that the Nalu Neurostimulation System operates as high as 10,000 Hz; and Nalu has sought

patent protection for a neurostimulation system that generates a therapy signal with a frequency

in a frequency range of 1,500 Hz or higher and that does not cause paresthesia.

               97.    Nalu has infringed and continues to infringe one or more claims of the

’125 patent by using the Nalu Neurostimulation System in the United States, selling the Nalu

Neurostimulation System in the United States, and/or offering to sell the Nalu Neurostimulation

System in the United States. Nalu has infringed and continues to infringe the ’125 patent by

manufacturing the Nalu Neurostimulation System in the United States and/or importing the Nalu

Neurostimulation System into the United States, and/or has infringed the ’125 patent pursuant to

35 U.S.C. § 271(f)(1)-(2) through export of the Nalu Neurostimulation System from the United

States.   Nalu’s manufacture, use, offer to sell, import, and/or export of the Nalu

Neurostimulation System infringes one or more claims of the ’125 patent literally or under the

doctrine of equivalents and violates 35 U.S.C. § 271.

               98.    Nalu has intentionally instructed, and will intentionally instruct, others,

including doctors and health care providers, to use the Nalu Neurostimulation System in a

manner that infringes the ’125 patent, literally or under the doctrine of equivalents. In the SCS

industry, the clinical engineers and/or sales representatives of the device manufacturer normally

are present in the operating room and will program the SCS device for the operation, including

by setting the parameters for the frequency, amplitude and pulse width of the electronic signal to




                                               29
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 30 of 36 PageID #: 233




be delivered by the device. Consistent with this industry practice, Nalu states that its stimulation

parameters are set using a Clinical Programming application by a Field Clinical Engineer

employed by Nalu. As set forth above, Nalu knows or has been willfully blind to the fact that

such actions infringe Nevro’s patents. Alternatively, Nalu’s Field Clinical Engineer instructs a

patient’s doctor or healthcare provider on how to use the Clinical Programming application to

program the Nalu Neurostimulation System, and said actions by Nalu constitute, and will

constitute, induced infringement of one or more claims of the ’125 patent in violation of

35 U.S.C. § 271(b).

               99.       Nalu’s infringement of the ’125 patent has been willful and continues to

be willful. Nalu has known of the ’125 patent since at least February 25, 2019, when it disclosed

the ’125 patent as prior art to its ’829 patent application. Nalu has acted despite having

knowledge of its infringement or being willfully blind to its infringement.

               100.      Nalu’s infringement is without the consent of Nevro. Nalu is not licensed

under the ’125 patent.

               101.      Nevro marks its patented products pursuant to 35 U.S.C. § 287(a).

               102.      As a result of Nalu’s infringement, Nevro has suffered damages and will

continue to suffer damages, including damages awardable under 35 U.S.C. §§ 284 and 285.

Nevro has no adequate legal remedy. Unless enjoined by this Court, Nalu’s infringement will

cause Nevro substantial and irreparable harm. Under 35 U.S.C. § 283, Nevro should be awarded

an injunction barring Nalu from further infringement of the ’125 patent.

                                   SIXTH CAUSE OF ACTION
                            (Infringement of U.S. Patent No. 9,333,357)

               103.      Nevro incorporates the foregoing allegations by reference.




                                                 30
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 31 of 36 PageID #: 234




               104.    Nevro is the owner of all right, title, and interest in and to U.S. Patent

No. 9,333,357 (the ’357 patent). The ’357 patent issued on May 10, 2016, and is entitled

“Selective high frequency spinal cord modulation for inhibiting pain with reduced side effects,

and associated systems and methods.” A copy of the ’357 patent is attached as Exhibit 6.

               105.    The claims of the ’357 patent cover a spinal cord system for treating a

patient.   For example, claim 1 covers: a spinal cord modulation system for delivering an

electrical therapy signal to a patient’s spinal cord, wherein the system is configured to deliver the

electrical therapy signal to the patient’s spinal cord via one or more implantable signal delivery

devices, the system comprising: a signal generator coupleable to the one or more signal delivery

devices and having executable instructions to generate and deliver the electrical therapy signal to

the patient's spinal cord from an epidural location via the one or more signal delivery devices,

wherein the electrical therapy signal has a plurality of sequential bi-phasic pulses having a pulse

width between 10 microseconds and 333 microseconds, and an amplitude between 0.5 mA and

10 mA, which at least partially reduces the patient's sensation of pain without generating

paresthesia.

               106.    The Nalu Neurostimulation System is a spinal cord modulation system for

reducing or eliminating pain in a patient, which includes a signal generator configured to

generate a non-paresthesia-producing therapy signal. Nalu represents in its user manual that the

Nalu Neurostimulation System generates amplitudes from 0 mA to 10.2 mA and pulse widths

between 10 microseconds and 2,000 microseconds. Nalu has FDA clearance to market the

system in the United States for use at amplitudes between 0 mA and 10.2 mA and pulse widths

between 12 microseconds and 1,000 microseconds. These amplitudes and pulse widths include

parameters that fall within the amplitude and pulse width limitations of, e.g., claim 1 of the ’357




                                                 31
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 32 of 36 PageID #: 235




patent. The Nalu Neurostimulation System generates a charge balanced (delayed) biphasic

asymmetrical waveform, which Nevro understands to constitute sequential bi-phasic pulses. The

Nalu Neurostimulation System includes implantable leads with electrical contacts electrically

coupled to the pulse generator, which are implanted in the epidural space and deliver the therapy

signal to the patient’s spinal cord.

                107.    Nalu makes, sells, uses, and offers to sell the Nalu Neurostimulation

System configured and programmed to deliver therapy without generating paresthesia, and at

least one patient has received such therapy. While the precise software parameters and therapy

parameters used on patients are non-public and are uniquely within Nalu’s control, Nevro

believes that discovery in this case will further establish paresthesia-free configuration and

operation of the Nalu Neurostimulation System. Nevro discusses the availability and use of

infringing parameters in further detail above, but notes that Nalu has disclosed studies involving

use of the Nalu Neurostimulation System to deliver therapy without paresthesia; Nalu

specifically sought and obtained FDA clearance to market the Nalu Neurostimulation System for

use at amplitudes and pulse widths within Nevro’s claimed ranges; Nalu’s user manual

represents that the Nalu Neurostimulation System operates at amplitudes up to 10.2 mA and

pulse widths between 10 microseconds and 2,000 microseconds; and Nalu has sought patent

protection for a neurostimulation system that generates a therapy signal that does not cause

paresthesia.

                108.    Nalu has infringed and continues to infringe one or more claims of the

’357 patent by using the Nalu Neurostimulation System in the United States, selling the Nalu

Neurostimulation System in the United States, and/or offering to sell the Nalu Neurostimulation

System in the United States. Nalu has infringed and continues to infringe the ’357 patent by




                                               32
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 33 of 36 PageID #: 236




manufacturing the Nalu Neurostimulation System in the United States and/or importing the Nalu

Neurostimulation System into the United States, and/or has infringed the ’357 patent pursuant to

35 U.S.C. § 271(f)(1)-(2) through export of the Nalu Neurostimulation System from the United

States.   Nalu’s manufacture, use, offer to sell, import, and/or export of the Nalu

Neurostimulation System infringes one or more claims of the ’357 patent literally or under the

doctrine of equivalents and violates 35 U.S.C. § 271.

               109.    Nalu has intentionally instructed, and will intentionally instruct, others,

including doctors and health care providers, to use the Nalu Neurostimulation System in a

manner that infringes the ’357 patent, literally or under the doctrine of equivalents. In the SCS

industry, the clinical engineers and/or sales representatives of the device manufacturer normally

are present in the operating room and will program the SCS device for the operation, including

by setting the parameters for the frequency, amplitude and pulse width of the electronic signal to

be delivered by the device. Consistent with this industry practice, Nalu states that its stimulation

parameters are set using a Clinical Programming application by a Field Clinical Engineer

employed by Nalu. As set forth above, Nalu knows or has been willfully blind to the fact that

such actions infringe Nevro’s patents. Alternatively, Nalu’s Field Clinical Engineer instructs a

patient’s doctor or healthcare provider on how to use the Clinical Programming application to

program the Nalu Neurostimulation System, and said actions by Nalu constitute, and will

constitute, induced infringement of one or more claims of the ’357 patent in violation of

35 U.S.C. § 271(b).

               110.    Nalu’s infringement of the ’357 patent has been willful and continues to

be willful. Nalu has known of the ’357 patent since at least February 25, 2019, when it disclosed




                                                33
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 34 of 36 PageID #: 237




the ’357 patent as prior art to its ’829 patent application. Nalu has acted despite having

knowledge of its infringement or being willfully blind to its infringement.

               111.      Nalu’s infringement is without the consent of Nevro. Nalu is not licensed

under the ’357 patent.

               112.      Nevro marks its patented products pursuant to 35 U.S.C. § 287(a).

               113.      As a result of Nalu’s infringement, Nevro has suffered damages and will

continue to suffer damages, including damages awardable under 35 U.S.C. §§ 284 and 285.

Nevro has no adequate legal remedy. Unless enjoined by this Court, Nalu’s infringement will

cause Nevro substantial and irreparable harm. Under 35 U.S.C. § 283, Nevro should be awarded

an injunction barring Nalu from further infringement of the ’357 patent.


                                      PRAYER FOR RELIEF

               WHEREFORE, Nevro prays for relief as follows:

               1.        A judgment that Nalu has infringed one or more claims of U.S. Patent

                         Nos. 10,471,258, 9,333,358, 8,712,533, 8,359,102, 9,327,125, and

                         9,333,357;

               2.        An order and judgment temporarily, preliminarily and permanently

                         enjoining Nalu and its officers, directors, agents, servants, employees, and

                         all others acting in privity or in concert with them, and their parents,

                         subsidiaries, divisions, successors and assigns, from further acts of

                         infringement of U.S. Patent Nos. 10,471,258, 9,333,358, 8,712,533,

                         8,359,102, 9,327,125, and 9,333,357;

               3.        A judgment awarding Nevro all damages suffered by Nevro as a result of

                         Nalu’s infringement, and in no event less than a reasonable royalty for



                                                  34
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 35 of 36 PageID #: 238




                      Nalu’s acts of infringement, including all pre-judgment and post-judgment

                      interest at the maximum rate permitted by law;

               4.     A judgment finding this an exceptional case pursuant to 35 U.S.C. § 285;

               5.     Costs of suit and reasonable attorney fees; and

               6.     Any other remedy to which Nevro may be entitled.


                                 DEMAND FOR JURY TRIAL

               Nevro demands a trial by jury on all issues so triable in this action.


                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Rodger D. Smith II
OF COUNSEL:                                    Rodger D. Smith II (#3778)
                                               Lucinda C. Cucuzzella (#3491)
Michael A. Jacobs                              1201 North Market Street
MORRISON & FOERSTER LLP                        P.O. Box 1347
425 Market Street                              Wilmington, DE 19899
San Francisco, CA 94105-2482                   (302) 658-9200
(415) 268-7000                                 rsmith@mnat.com
                                               ccucuzzella@mnat.com
Kenneth A. Kuwayti
MORRISON & FOERSTER LLP                        Attorneys for Plaintiff Nevro Corp.
755 Page Mill Road
Palo Alto, CA 94304-1018
(650) 813-5600

June 1, 2020




                                                 35
Case 1:20-cv-00291-CFC Document 14 Filed 06/01/20 Page 36 of 36 PageID #: 239




                                CERTIFICATE OF SERVICE

               I hereby certify that on June 1, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

               I further certify that I caused copies of the foregoing document to be served on

June 1, 2020, upon the following in the manner indicated:

Philip A. Rovner, Esquire                                              VIA ELECTRONIC MAIL
Jonathan A. Choa, Esquire
POTTER ANDERSON & CORROON LLP
P.O. Box 951
Wilmington, DE 19899
Attorneys for Defendant

A. James Isbester, Esquire                                             VIA ELECTRONIC MAIL
Megan M. Chung, Esquire
KILPATRICK TOWNSEND & STOCKTON LLP
12255 El Camino Real, Suite 250
San Diego, CA 92130
Attorneys for Defendant

Maureen P. Long, Esquire                                               VIA ELECTRONIC MAIL
KILPATRICK TOWNSEND & STOCKTON LLP
1001 West Fourth Street
Winston-Salem, NC 27101-2400
Attorneys for Defendant


                                             /s/ Rodger D. Smith II

                                             Rodger D. Smith II (#3778)




13798137.1
